Case 2:20-mj-08092-JZB Document 1 Filed 03/04/20 Page 1 of 4

AO 91 (Rev. 02/09) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the
District of Arizona

 

ors United States of America )

Sea v. ) . ao ee ae
A yh Bemardo Brito-Nunez, ) Case No. do “ Nb92- (AA
my a.k.a.: Benjamin Brito-Nunez )

(A200 606 512) )
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of March 3, 2020, in the County of Maricopa, in the District of Arizona, the
defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Bernardo Brito-Nunez, an alien, was found in the United States of America at or near Phoenix,
in the District of Arizona, after having been previously denied admission, excluded, deported, and
removed from the United States at or near Calexico, California, on or about March 29, 2011, and not
having obtained the express consent of the Secretary of the Department of Homeland Security to
reapply for admission thereto; in violation of Title 8, United States Code, Section 1326(a). I further
state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

bE

REVIEWED BY: Charles E. Bailey, P.S. for AUSA Ryan McCarthy

><] Continued on the attached sheet. Lo-~

(/ Complainant 8 pigpdture ed

Jaime Galvez,
Deportation Officer

Printed name and title

Sworn to before me and signed in my presence.

Date: March 4, 2020 Q) (\o.

Judge ’s signatire

John Z. Boyle,
City and state: Phoenix, Arizona United States Magistrate Judge

Printed name and title

 
Case 2:20-mj-08092-JZB Document 1 Filed 03/04/20 Page 2 of 4

STATEMENT OF PROBABLE CAUSE

I, Jaime Galvez, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Deportation Officer, with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited
herein.

2. On March 3, 2020, while investigating a previously removed criminal alien, the
Phoenix ICE Mobile Criminal Alien Team encountered Bernardo Brito-Nunez, after
conducting a vehicle stop at North 27" Avenue and West Adams Street, in Phoenix,
Arizona. At the scene, ICE officers determined Brito-Nunez to be a citizen of Mexico,
illegally present in the United States. On the same date, Brito-Nunez was transported
to the Phoenix ICE office for further investigation and processing. Brito-Nunez was
held in administrative custody until his criminal and immigration records could be
obtained and his identity confirmed.

3. Immigration history checks revealed Bernardo Brito-Nunez to be a citizen of Mexico
and a previously deported criminal alien. Brito-Nunez was removed from the United
States to Mexico through Calexico, California, on or about March 29, 2011, pursuant
to the reinstatement of an order of removal issued by an immigration official. There is

no record of Brito-Nunez in any Department of Homeland Security database to

 
Case 2:20-mj-08092-JZB Document 1 Filed 03/04/20 Page 3 of 4

suggest that he obtained permission from the Secretary of the Department of
Homeland Security to return to the United States after his removal. Brito-Nunez’s
immigration history was matched to him by electronic fingerprint comparison.

. On March 3, 2020, Bernardo Brito-Nunez was advised of his constitutional rights.
Brito-Nunez freely and willingly acknowledged his rights and agreed to provide a
statement under oath. Brito-Nunez stated that his true and complete name is Bernardo
Brito-Nunez and that he is a citizen of Mexico. Brito-Nunez stated that he did not
recall the last time he entered the United States, and did not provide answers regarding
his previous removals.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about March 3, 2020, Bernardo Brito-Nunez, an alien, was found in the United States
of America at or near Phoenix, in the District of Arizona, after having been previously
denied admission, excluded, deported, and removed from the United States at or near
Calexico, California, on or about March 29, 2011, and not having obtained the express
WW

\\\

\\

 
Case 2:20-mj-08092-JZB Document 1 Filed 03/04/20 Page 4 of 4

consent of the Secretary of the Department of Homeland Security to reapply for

admission thereto; in violation of Title 8, United States Code, Section 1326(a).

 

Jain Ivez, A 7

portation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 4" day of March, 2020.

OV Aya

John Z. Boyle, |
United States Magistrate Judge

 
